United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-906
Issued: October 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2009 appellant filed a timely appeal from a November 24, 2008 merit
decision of the Office of Workers’ Compensation Programs and a nonmerit decision dated
January 8, 2009. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a hearing loss causally related to his federal employment; and (2) whether the Office
properly refused to reopen his case for reconsideration under 5 U.S.C. § 8128.

FACTUAL HISTORY
On June 20, 2008 appellant, a 76-year-old painter and sandblaster, filed an occupational
disease claim alleging that he sustained bilateral hearing loss as a result of work-related noise
exposure. The record reflects that he retired on December 27, 1996.1
In a July 8, 2008 letter, the Office informed appellant that the information he submitted
was insufficient to establish his claim. It requested additional information, including a history of
work-related noise exposure and a physician’s report containing a diagnosis and an opinion as to
the cause of the diagnosed condition. The Office asked appellant to fill out a questionnaire
pertaining to these subjects.
On July 24, 2008 appellant completed the questionnaire and advised that he had exposure
to end grinders, scoffing, air pots, portable electric chipping, air hammers, handsaws gas and
electric air compressors, 8 to 12 hours per day, five to seven days per week, throughout his
federal employment from 1962 through 1996. He noted that he was not provided any hearing
protection. In support of his claim, appellant submitted copies of employing establishment
audiograms performed from June 20, 1967 to November 30, 1989, either unsigned or bearing
illegible signatures, reflecting bilateral hearing loss.
The record contains reports of audiograms dated June 11, 1991 and June 25, 2008. The
June 11, 1991 audiogram, reflecting responses of 5, 15, 5 and 35 decibels at 500, 1,000, 2,000
and 3,000 Hertz (Hz) in the left ear and 40, 20, 15 and 40 decibels at 500, 1,000, 2,000 and 3,000
Hz in the right ear. The July 25, 2008 audiogram showed responses of 55, 55, 70 and 70
decibels at 500, 1,000, 2,000 and 3,000 Hz in the left ear and 45, 40, 60 and 65 at 500, 1,000,
2,000 and 3,000 Hz in the right ear.
The Office referred appellant, together with a copy of his medical record and a statement
of accepted facts, to Dr. Howard M. Goldberg, a Board-certified otolaryngologist, for an opinion
on whether appellant had a hearing loss caused by his employment-related noise exposure. In a
September 16, 2008 report, Dr. Goldberg opined that appellant’s hearing loss was not related to
the accepted noise exposure in his federal employment. He noted that appellant was exposed to
significant noise levels during his federal employment; however, appellant already had a very
mild, high frequency, sensorineural bilateral hearing loss at the time he commenced federal
employment. A review of the sequential audiograms did not reveal a progression of hearing loss
during appellant’s federal workplace exposure. Appellant opined that the audiogram taken on
the day of his examination showed evidence of sensorineural bilateral hearing loss compatible
with bilateral presbycusis rather than noise exposure.2 Dr. Goldberg’s examination of appellant
was within normal limits and revealed that tympanic membranes and canals were clear.

1

The statement of accepted facts dated August 5, 2008 listed that appellant retired on December 27, 1991. The
date listed, however, is apparently incorrect.
2

A September 16, 2008 audiogram, performed by Aaron Johnson, an audiologist, accompanied Dr. Goldberg’s
report. Testing of the right ear at frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed decibel losses of 35,
35, 45 and 55, respectively and in the left ear decibel losses of 35, 45, 60 and 70 respectively.

2

In a September 22, 2008 report, an Office medical adviser noted that Dr. Goldberg had
found that appellant’s hearing loss was not work related. However, he disagreed with
Dr. Goldberg’s statement that there had been no progression of hearing loss during appellant’s
period of federal employment. The medical adviser noted that there was an increase in the
thresholds at 3,000 Hz.
By decision dated November 24, 2008, the Office accepted that appellant had filed a
timely claim and that he had been exposed to noise during his federal employment. However, it
denied his claim on the grounds that the medical evidence failed to establish that his hearing loss
was causally related to established work-related noise exposure.
By letter dated December 29, 2008, appellant requested reconsideration. He did not
submit any additional medical evidence with his request.
By decision dated January 8, 2009, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that the injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by a claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

3

Gary J. Watling, 52 ECAB 357 (2001).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that the condition was caused, precipitated or aggravated by his employment, is
sufficient to establish a causal relationship.5 The mere fact that a disease or condition manifests
itself or worsens during a period of employment6 or that work activities produce symptoms
revelatory of an underlying condition7 does not raise an inference of causal relation between the
condition and the employment factors.
ANALYSIS -- ISSUE 1
It is not disputed that appellant was exposed to work-related noise from 1962 to 1996.
However, the weight of the medical evidence of record does not establish that his hearing loss is
causally related to his accepted employment-related noise exposure.
Appellant submitted various audiogram results, which were either unsigned or bore
illegible signatures, reflecting bilateral hearing loss. However, none of the audiograms were
accompanied by a physician’s discussion of the employment factors believed to have caused or
contributed to his hearing loss. Thus, these reports from audiologists do not constitute probative
medical evidence.8 Appellant has not submitted any other medical evidence providing an
opinion as to the cause of his hearing loss. Thus, the evidence of record is insufficient to
establish his claim.9
Dr. Goldberg examined appellant and reviewed the medical record, including the
sequential audiograms conducted during appellant’s federal employment and a September 16,
2008 audiogram. He provided examination findings and diagnosed progressive (conductive)
hearing loss in the left ear only, noting that the right ear was stable. Dr. Goldberg explained that
the hearing loss pattern was not suggestive of noise-induced hearing loss. He also advised that
appellant did not show a sensorineural loss in excess of what would normally be predicted on the
basis of presbycusis. Based upon his review of the record and examination of appellant,

4

Solomon Polen, 51 ECAB 341 (2000).

5

Robert G. Morris, 48 ECAB 238-39 (1996); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

William Nimitz, Jr., supra note 5.

7

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

8

See 5 U.S.C. § 8101(2). This subsection defines the term physician. See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician);
Herman L. Henson, 40 ECAB 341 (1988) (an audiologist is not considered a physician under the Act). See also
Robert E. Cullison, 55 ECAB 570 (2004) (the Office does not have to review every uncertified audiogram, which
has not been prepared in connection with an examination by a medical specialist).
9

See Mary E. Marshall, 56 ECAB 420, 427 (2005).

4

Dr. Goldberg found that appellant’s hearing loss was not causally related to noise exposure
during her federal employment.
The Board finds that the medical evidence does not establish that appellant’s hearing loss
was employment related. Dr. Goldberg provided a reasoned medical opinion that appellant’s
hearing loss was not related to occupational noise exposure.
The Board notes that the Office medical adviser disagreed with one aspect of
Dr. Goldberg’s opinion that appellant sustained no progression of hearing loss during his period
of federal employment. He noted an increase in threshold losses at 3,000 Hz. The Office
medical adviser, however, did not state that appellant’s hearing loss was caused by noise
exposure in his employment. There is no medical evidence of record establishing that
appellant’s hearing loss was causally related to his federal employment. The Board will affirm
the November 24, 2008 Office decision.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.10 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.11
ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law. He did not advance a relevant legal argument not previously
considered by the Office. Appellant did not submit any additional medical evidence in
connection with his December 29, 2008 reconsideration request; therefore, it did not contain any
new and relevant evidence for the Office to review. The Board finds that the Office properly
refused to reopen appellant’s claim for reconsideration.12
CONCLUSION
The Board finds that appellant did not sustain a hearing loss causally related to noise
exposure in his federal employment. The Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

11

Howard A. Williams, 45 ECAB 853 (1994).

12

The Board notes that appellant indicated in his appeal that Dr. Goldberg’s report was insufficiently probative to
represent the weight of the medical evidence in this case. The Office, however, properly refused to reopen his claim
for reconsideration, as his letter did not advance a relevant legal argument not previously considered by the Office
and did not contain any new and relevant evidence.

5

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2009 and November 24, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: October 27, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

